        Case 2:20-cv-00095-CFK Document 17 Filed 07/14/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WILKINSON LANGHORNE                        :
LIMITED PARTNERSHIP,                       :     CIVIL ACTION
         Plaintiff,                        :
                                           :
      v.                                   :     No. 20-00095
                                           :
RUBY TUESDAY, INC.,                        :
        Defendant.                         :

                                   ORDER

      AND NOW, this 14th day of July 2020, upon consideration of Defendant’s

Motion to Dismiss (ECF No. 14) and Plaintiff’s Response (ECF No. 15),

Defendant’s Motion to Dismiss (ECF No. 14) is DENIED.

      Defendant shall file its Answer to Plaintiff’s Second Amended Complaint

on or before July 31, 2020.


                                           BY THE COURT:


                                           /s/ Chad F. Kenney

                                           CHAD F. KENNEY, J.




                                       1
